DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
	Claim Status
Claims 1, 10, 31 and 33 have been amended; support for claims 1 and 10 are found in [0055] and Figure 1, the amendment to claims 31 and 33 were to fix a 112B issue and a claim objection issue.
Claim 26 has been canceled.
Claim 34 have been added, support is found in [0055]. No new matter has been added.
Claims 10-14 and 27-34 are currently pending and have been examined on the merits in this office action.

Claim Objections
The claim objection of claim 33 is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The 112b rejection of claim 31 is withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 103
The rejection of record in the final office action dated 05/25/2021 is withdrawn in view of the amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 29-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0291431 A1-hereinafter Shih) in view of Asano et al. (US 2017/0222280 A1-hereinafter Asano).

Regarding claim 10, Shih teaches a fabrication method of a battery comprising;
preparing a plurality of device layers each having a glass layer (Shih [0066-0067]; [0056] second layer 86 is made of silicon dioxide which is related and read as a glass layer), a metal layer (Shih [0036] the current collector is made of metal), and an adhesive layer (Shih [0036] adhesion layer 34),
stacking the plurality of device layers to compose stacked device layers (Shih [0067-0067] batteries are stacked upon one another),
drilling vertically a hole through the stacked device layers by laser, after stacking the plurality of battery layers (Shih [0066-0067] drilling through the cells 22a-c and can be done before or after stacking); and 
filling conductive material into the hole to connect the plurality of metal layers (Shih [0067] conductive adhesive is used to fill the through holes and to connect all of the cells 22a-c in the battery stack; part of the process and the final product are found in Figures 14 and 15).

Shih fails to teach wherein the adhesion layer is made of an adhesive resin material.


Therefore, it would have been obvious to a skilled artisan to use an adhesive resin as the adhesion layer as Asano teaches that these are equivalent and that an adhesive resin could be realized within the scope of an adhesion layer within a battery. A skilled artisan could recognize that these would be equivalents and would be able to substitute an adhesive resin for the adhesion layer. The substitution of the adhesion layer for the adhesive resin would be expected to function in the same way. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Additionally, Shih fails to teach wherein drilling a vertical hole in the device layers causes the top surfaces of the metal layers to be exposed where the hole penetrates the metal layers. While Shih does not specifically teach this limitation, this limitation would be inherent based on the materials of the layers. Since the materials for the metal layer, the glass layer and the resin layer are all commonly known in the art and are similar materials that the applicant uses, a skilled artisan would recognize that drilling a vertical hole by laser would also produce exposed top surfaces of the metal layer due to the similar materials used for each of the layers mentioned above.


•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Regarding claims 29 and 30, modified Shih teaches all of the claim limitations of claim 10. Shih teaches of the battery components being stacked and included in the stacked battery structure (Shih [0036] Figure 1), however, fails to specify the different orientations of the metal layer, glass layer and resin layer. The orientation of these layers can be rearranged without providing any ingenuity. A skilled artisan could rearrange the device layers such that the metal layer is between the glass and resin layers or could rearrange the device layers such that the resin layer is between the glass and metal layers as required by claims 29 and 30. The rearrangement would not be expected to change the function of the In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 31, modified Shih teaches all of the claim limitations of claim 10. Shih fails to teach wherein drilling the hole laterally removes material from the resin layer to form dimples in sidewalls of the hole, however, it is deemed that this is an inherent property of the material that is being used and that when the hole is drilled with a laser, the resin layer would form dimples. This is a property of the laser and the resin layer in conjunction with one another. 
It is deemed that the drilling causes the material of the resin layer to form dimples in sidewalls of the hole is an inherent characteristic and/or property of the specifically disclosed resin layer. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Regarding claim 34, modified Shih teaches all of the claim limitations of claim 10. Shih further teaches wherein the laser that is used for drilling is an excimer laser (Shih [0050]).


Claims 11-13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0291431 A1-hereinafter Shih) in view of Asano et al. (US 2017/0222280 A1-hereinafter Asano) as applied to claim 10 above, and further in view of Knowles (Micro-machining of Metals, Ceramics and Polymers using Nanosecond Lasers-NPL as cited in previous office action).

Regarding claim 11, modified Shih teaches all of the claim limitations of claim 10. Shih is silent with respect to the etch rate of the glass layer and the etch rate of the metal layer.
Knowles discloses micro-machining of metals, ceramics and polymers using lasers. Knowles teaches of the benefits and drawbacks of drilling through metal and ceramics (Knowles Page 1 column 2 through Page 3 column 1). Knowles teaches that optimum quality is achieved by using low pulse energy for the metal such that micro-cracks are prevented (Knowles Page 2 Column 1). The threshold for ablation can be higher for the ceramic portion (Knowles Page 2 Column 2) without cracking. With this teaching, one of ordinary skill in the art can adjust the rate of ablation so as to not form micro-cracks in the glass and to form smooth surfaces in the metal by making the etch rate of the glass layer higher than the etch rate of the metal layer.
 The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding claim 12, modified Shih teaches all of the claim limitations of claim 10. Shih is silent with respect to the etch rate of the glass layer and the etch rate of the metal layer. 
Knowles discloses micro-machining of metals, ceramics and polymers using lasers. Knowles teaches of the benefits and drawbacks of drilling through metal and ceramics (Knowles Page 1 column 2 through Page 3 column 1). Knowles teaches that optimum quality is achieved by using low pulse energy for the metal such that micro-cracks are prevented (Knowles Page 2 Column 1). The threshold for ablation can be higher for the ceramic portion (Knowles Page 2 Column 2) without cracking. With this teaching, one of ordinary skill in the art can adjust the rate of ablation so as to not form micro-cracks in the glass and to form smooth surfaces in the metal by making the etch rate of the glass layer the same as the etch rate of the metal layer. 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding claim 13, modified Shih teaches all of the claim limitation of claim 12 above. Asano further teaches of the resin layer being thermally dissipatable (Asano [0100] Resin layer made of rubber polymers that are good in heat dissipation; the resin of Asano is brought in through the modification of claim 10).

Regarding claim 33, modified Shih teaches all of the claim limitations of claim 10 above. Shih is silent with respect to the etch rate of the glass layer and the etch rate of the metal layer. 
Knowles discloses micro-machining of metals, ceramics and polymers using lasers. Knowles teaches of the benefits and drawbacks of drilling through metal and ceramics (Knowles Page 1 column 2 through Page 3 column 1). Knowles teaches that optimum quality is achieved by using low pulse energy 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0291431 A1-hereinafter Shih) in view of Asano et al. (US 2017/0222280 A1-hereinafter Asano) as applied to claim 10 above, and further in view of Kraznov et al. (US 20090136839-hereinafter Kraznov).

Regarding claim 14, Shih teaches all of the claim limitations of claim 10 above. Shih fails to teach wherein silver or a silver alloy is deposited on the metal layer.
Kraznov discloses a thin film stacked battery. Kraznov teaches a silver epoxy coating that is added to the metal within the battery to avoid shorting the cell (Kraznov [0029]). The silver in the coating has high reflective properties and is used as a protective layer between metal layers.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Kraznov’s silver epoxy coating to Shih’s battery elements such that Shih’s battery elements have a protective layer that helps to avoid shorting the cell.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0291431 A1-hereinafter Shih) in view of Asano et al. (US 2017/0222280 A1-hereinafter Asano) as applied to claim 10 above, and further in view of Stucker (US 6706997).

Regarding claim 27, Shih teaches all of the claim limitations of claim 10, but fails to teach wherein the laser has a square wave profile.
Stucker discloses a method using a laser pulse. Stucker teaches of a square wave profile for the laser pulse as well as other potential shapes for the laser (Stucker Col. 5 lines 46 – Col. 6 line 11).
Therefore, it would have been obvious to a skilled artisan to use a laser with a square wave profile as taught by Stucker. Stucker teaches that many different shapes can be used for the laser so a skilled artisan would use Stucker’s teaching of any shape for the laser and use a square wave profile laser in Shih’s battery without offering any ingenuity.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0291431 A1-hereinafter Shih) in view of Asano et al. (US 2017/0222280 A1-hereinafter Asano) as applied to claim 10 above, and further in view of Moslehi (US 20160087579).

Regarding claim 28, Shih teaches all of the claim limitations of claim 10 above, but fails to teach wherein the laser has a Gaussian profile.
Moslehi discloses a solar photovoltaic module laminate for electric power generation. Moslehi teaches of pulsed laser scribing with a non-slate-top laser beam profile also known as Gaussian profile or a flat-top laser beam profile (Moslehi [0248]). Moslehi teaches that different laser profiles can be selected and teaches that the Gaussian profile is an alternative to a flat top laser beam profile.
.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0291431 A1-hereinafter Shih) in view of Asano et al. (US 2017/0222280 A1-hereinafter Asano) as applied to claim 10 above, and further in view of Jolly et al. (US 5269880-hereinafter Jolly).

Regarding claim 32, Shih teaches all of the claim limitations of claim 10. Shih fails to teach of etching away debris from the metal layers, after drilling, by using a reactive ion etch.
Jolly discloses a method of tapering sidewalls of via holes for an integrated circuit. Jolly teaches of using a reactive ion etch to remove any debris from the via hole so that the conductive surface can be exposed within the via hole (Jolly Col. 8 lines 16-45).
Therefore, it would have been obvious to a skilled artisan to add in the etching away of debris as taught by Jolly after the step of drilling through the device layers of Shih’s such that debris is removed before the step of filling the conductive material into the hole to connect the plurality of metal layers so as to avoid having unwanted material incorporated within the conductive fill material.

Response to Arguments
The remarks dated 07/21/2021 are related to the final rejection dated 05/25/2021. The final rejection of record has been withdrawn in view of the amendments and a new rejection is provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727